OFFICE   OF TIIE AITORNEY GENERAL OF TEXAS
                               AUSI’IN




nonornbh DflA 1f. faOk8OA
Distri6t IittOl'Aey
nous ton, Texda



Dear Sir:




                                                    dCr Ue- 8A ~QffiOiol
                                                    latlnc   to the OOA-
                                                     , Title 122, Da-
                                           statu.tos AliAotntedl
                                         apply   to the r0ii0ma


                          5~ arrondoue deaorlption      whloh'
                          roparty AOt omad by him aA&
                          rroneoua a6QeSSWAt.        In the
                         arronaous dasorlption     la Lot 18,
                       Houstcn, which he did not own,
                      R, I3look ~160 !:outh llouston, ~whloh
   he did OWA. The taxpayer ~alzs           th%t ha ha?z oellad
   tbla error to the attention       of ths office    of thaw
   ne?asgor but that th6.prOporty        cata beok on’ tha                     1
   rolls   ur.dar the e.rron,eous doeoription    on& the tax- .
   payer ~nadrartently     failed   to nota the erroneous
   deeorlptlon    IA the list    praparad by the ottlor     of
   the Irssa8sor Sor hi8 sl@mtUra; but 190 i%nAot~'
   assume for the purpose6 of this OplAiOA thst,thlr
   fact hsa bean aatabllshad.


                                                                           I
                                                                             242



tionorsblo     DCA .X. Jaokson    p-F3 2

                62. Is suoh payment a dlaoh3rga of the taxes OA
        the~proparty aobunlly oanod by the taxpayer?'   Are tha .
        taxse~dellnqusnt   OA ths propsrtf eotuallg owned by tha . a.
        taxpayer notwIthotindin&.thls    pnymont?
             "3. If suoh pny.mnt dlrohnrgee the taxes, murt
    this bs ylend dofensivaly      In a tax ioreoloeure    suit
    ln a distrlot    oourt, not having yat brati filed,     or may
    tha Uoiniulssioners~. Court eorreot th&,‘!rolla’ao es to
    sbow that the taxes harr’ bean psld?       Thlo ‘quertlon
   lnvoltes    the .proper prooadura share taxes appssrIA8
   OA the .dclInqucAt roll .RS dollnquant have in feat
   been paid.”                   .
                  .’           .
            The mmv6r to yonr qiaestion involves        the 0onstruotIo~
of hrtlole    733R.. Ch. lOi TIkle..1224 %llnghrAt~ Texee,. V. C.S.,         .
        For oonvenlauoo wa.ouote this statute       insofar aa ralavsnt
$ihla     oplnlon,   a8 follovk?r   .’ .:       ”
            lRsa1 estots which A& hdye batin ran&wed for taxer
    and paId under erroneous desorlptlon           eiten.In aaseeemsnt
                                                                                   1
                                                                                   i
    rolls,
       ..   or  lands that  may   hava
                                     - - baon.dulO'as8as'aad'rAd
                                              .-..                  tax60
    jl6lU OA On4 .6848tXK!l43it, or laaas wnl6n may hav6 beeA asoerard ..~:y :,.,
    nnd tax68 paid thcreoa:In       a oo*mty other' t&&the       one in'  :' : ::
                                                                                .'
    whlOh th6y are looated,      orlands    ?rhIoh may hnocr been mold
,.- to the S&to atid UPOA whloh ‘taxaa, hava bdikti oaid snd throuah
    error note Oredited-IA t@e cs#easmaAt rolls,~ ihall oo’t br -
    deemed oubjsot to the- provbslone~ of thla .ohaptsi.*           ‘.
            The ~61~ gucstlcn.ls   wh6ther or not In.vI6w of thi'a
nrtlols of tha abtutes      the taxpeyer udar  the olrcumstanoe8             .
outlined in four.lettsr    has in truth’and ln,taat    fald hlr’
taxe8,  althou& upon aA erroAeou8 d6eorIptluA       In his 8s6eo8-
mtnt.

            X%ars of ths OPIAIOA that although thla taxpayer
trroneously doeoribsd th6 property actually        Owned by hlm.In       '
hl6 rendition,   or the Asssaaor arroneonsly      desorlbed It, ho
ncoortheleoe by vlrt&e ~of’artlola     7338'aupra,    I8 protsoted
and has paid his taxes as'etf6otlV6l         aa thuu.g!h ho had prlld'-
the.3 upon n coryeof degop$ptiOA Of t K6 1Md SOtUsllY OgCd
by him. #\r w6 view It thIs'~,artloIo     of th6 3t3tUt8 Wa3
emoted by the L6fjf0latW6 for .the oxprnsa pur OS4 of tflkl,ng
6are of 4 situation    cuoh~.ng grosanted,in'yuur     Eetter. If
lt 1s not su~oaptIbl6’of,thls     oon8truOtkm thcut to OUF mInda
it la more or lass meoAlA~lasa end IncffeOtlve         in~aboom   llrrhk
ine the purpose wkioh we.:thIAk the Legislntu2e        had iA 6$Ad
Lo ltr anaotment.
                                                                                         243

Eonoreble lJan ii‘. Saokson       page 3

            We bslieve  that outi viaws are sustained      by judioial
&,hoPitJ’ as herelnsrter     pointad out.     In the ease or Down8
et w v. Yiilson (Galveston     Court of 01~11 ~ppenls) 183 S. w.
803, the Oourt there oons’t~ued and applied~ Artlola        7694 which i#
.4rtiola 7338 of the present oodlrioation       with whloh we are hero
oonoarned, wb.Gra %t was contended by a mortgagee that he was
entitled by virtue of the provisions       of the deed or trurt par-
a.ltting the aooaleration    oi the entire indebtedneae      upon the
failure to pgy texes by the mortgagor before they boom& delia-                          :I.
quent to fOr8OlOse his lien baoauae tha mortgagor had tailed                             .
to pay taxes before they beoama delinquent;         in other worda,
it ~63 oontendad that the mortgagor had failed          to pay hia taxer,
although he had paid tnxas upon the land owned by him under an
erroneous deeorlptlon.      The Court of Civil Appaala dld not
rustaln this vim, but expressed what we. think is the oorreot
applloatlon of thia etatute      ln the following    langueget
           uAppellee~s~oontentlon          1s that ae the tax aasasa-
  &nt and reoslpt. for pe$?nsnt of taxes for the pears 1913
  and 1914.show thst appallants            aseersed      and paid tams on
  the land eltuated         on thd T. Kalkar-and John ?Joors leapae,
  md doee not show that he assamed any~ land on the Wing-
  field mrvey,       60 muoh of the land aa was on the XlnEfleld
  survey wne not dsssaeed nor the taxes pald.thereon                      Sor said,      ‘.
  years, and that thcroiore           appellea had the rlGht, unaer
  the terns of sold dtmd of trust,             to deolare all of ~the                 ‘.
  notes @van by nppellants            to her due and payable,            and to
  brine her ‘cult at tha tfme she did, and that the suit was
  not thererore      prematurely brought.           ArtloIe     7694, Retlaad         ..G.
  3tatutas    of 1911, provides that, real eat.qte whiah tllay
  have been rendered for taxee and paid und62 erroneoul
  desorlptlon    Given In aeaeeement zolle              shall hot be deemed
  subject to tho further paynent of taxes,                  and shall not
  be hold delinquent          as to payment of taxes,. under the
  provisions    of ohaptrr 15 of said atotutae,                relating    to
  the assearment end oolleotlon of taxes.                   iie do not think
  that it oan be reaionebly           oontended, and osrtainly            not
  justly oontended, that the oolleotor                of taxea ior Qrime8
  county oi~ould~be authorized,         under the law above referrafl
  to, to aooept paymant of taxes due by appel.lata                      Upon        *
  their said dereotlve          aseeasmeut whan tandersd and ior
  which he had issued his receipt,             and then th?reaiter
  oolloot a seoond tax upon the property 80 detaotivaly
  aaaeesed, beoauaa ssid property had not bead aaeaaaod .in
  strlot   oonformlty u4th the law.           Under the ‘law the pay-
  ment of the taxes upon the l&O aore                 .9f land by DOWIN
  though under a deieotivr           or erroneous~demoriptlon,            WSB
                                                  .                    ,
                  (, .,,~ ‘;.    “.
                                                    ~.:
   nonorabls   Dan, U. Jeokson      raea is


   a rull dlsoLarge OS the toxoe duo on Bald land (?KotdIol:le
   v, F.oohalle, 125 i3.W. 741 Hollywood vr Vlallhauran, 28
   civ. kpp SLl, 68 S.W. 329)”
            i:e thlnk~ to the 8amo eifrot   18 the holding la thr
*t/e of Hollywood V. GellhiVM*n, 68 n. m. 329(5saliatonio~~~t
or Clvll Appeala) ln w!lIoh a writ OS error wtsa denied.
WO.1an notion In trespsaa t!) try title     by :Wlheusen,    thm
,ppgllee In the oeae,-who prevailed      In tha trial  oourt, who
ola;aed under a tm deed, where it WM oontendsd that nolly-
rood, ths sppellant    h&d sot f.aId the t,xea slthouch he hed
=ade mi erroneous aseessnsnt     and paid taxes thereon;     Thr
oourt hold thst the taxes hod been pold, .anp aooorded to him
the protaotion of the statute     88 It then sxlntsd,   which lr                               1
in the sama lsny.uaKa 3s It Is now, Art1016 7338, supra.         3n              .-           .!
dlrposlng of the’mstter,    the oourt raldr
                . . ,The ruit for taxes aaeinst ther ‘unkaown         ’                       .:
   ownar WI; browht by virtue         of ohaptar 5a, tilt.        104
   Caylae’ Ann* civ. LX., which was pnsaad In 1897.
   After fully and olaarly settin:;           forth the nod6 of                       .


   prooedure In the oolleotlon        of dsllnquent       texoe, it         *,


   Ia provided In artiole        5232 I. that     ‘real e&ate whioh
   mny ha+6 barn render&d- for taxes end peld under
    arroneour desor,lptlon     given In aaaesamtnt rolls,          or                     ,    :
    lulds that any huve been doubly aeseseed end tare8
   .?a18 on one esoaasmant,       or lands whloh ‘may have been
   aseessed and tnraa pald thareon Ir 9 oounty other than
    the ona In which thay ar6 looatad,            or lends whioh may.
   have basn a016 to the stata end upon whioh taxes have                         3.
  ,baen ,I:oId and through arror not oredltod I5 the eeeessr
   .cant rolln,     ah311 not be .deemed eubjaot to the pro-
   rlnlonn ot thSs ch.?q$ar;’ ?!nder the. pr’tIole r-uotod, .‘Y
   none of the provisions        of the law embodIed ln oh,pter       ~“.
    5n bad my opplIontlon        to the land of the appsllant,
   Ha had sasaesed It, and had Fplld tha taxaa on it.
    me fsot of the 3aaee~nent mat have been known to
    the aaeaaaor, and whan the ault was brou&t,               arid
    the sffidovlt     sodo that the land belonged to aomd
    unknown cwnsr, tha court found that the asae8sor
    and county attorpay know that It #aa the homestoad
    of ~ppallants.      7nowInc thsie i~ofct, the ault wan
    filed,   rrooaas was obtolnad for unknown owmr8 by
  * the aftidavlt     of thr’oounty    nttoraey,      and the home-
    ataad of ~gpallantn      sold for toraa whIah thry did
    not owe* They had done all rrqulred of thsm’by law,
    Is rrnderlne their property for texatlon,              aad then
    paid the taxer; but beoauae they iaI~Lod to append
                                                                              245


nonorabla Dm ii. Jnokdon           paca 5

     t0  thQ d4sOriFtiOA Of the property trio wora8, '!Jahon adaltlon,~
     they neS> +jud@d - to   . . have
                                    . . lost their .-lsnd, glthou&h the
     repreaentatlvas     Or tne at-at9 icnaw whet land wag mg~t,        s&
     glthourh there ia no faot found that would tan& to astablish
     thnt the dasarlptlon       was not all that should have baan rsr
     &rod.      It   oamot  be   reasonably     hold that the fc1lurg fo
     attaah ‘Lisbon addition'       to-the dasorlptlon     or the lana        "
     ohowod that a difiarant        Lot was randarea ror taxation      by
     arpallants    from the one aseaasad to an unknown owner ht
     the ns80ssor.      There wssb as baford statad,        no proof that
     thara were other lots ~6 ‘in block 1 In foakum than the ens
     in the Xahon add;tionk        WGma of the opinion that. under
     the fasts,    there was no law under whlah tha suit for tha
     taxes oould be p~oseout8d,         snd the judgment -obtainsa,    rore-
     aloelne a lien on the property,           was null and told, ml.
     thllt lt aould be attfiakad under a plea of not guilty,           ahd
     that the error ln the jud@mt            will be noticed hare In         ,-
     tha sbsanao of Sssi~mants~of           error.*

             3a.thlnk   the oaaa nf Texas & Q. Rallwsy Co. t, ITall
St UI., 125 9. W. 71 (Tsxarkano Court of Clvll Appaale) euetalnr
thr views expressed     by us in prlnolpla,    olthou(lh the rsats are
adt altoeathar     41m11ar.  IA this doolalon the eourt in eiiaot
hald that there ,waa a suffioiant     dasOrlptlon    and that.tha
dcaoriptloA in tha assassman6 aouia not br naoassarl~y           alasalriab
49 SA 9rrOA4OU4 dasorlptlOA.

            It follows  fros what wa have said above thot hour
first quastlon Is answered iA the arrirantioa.        Ana that .tha
flrat p3rt of your .caoond questlon,    namly,   “1s such payment a.
dlsohsr[e OZ the taxoo on the property satually       ownod by the
t9x~nyar,m is agawerad in the arfirinativet     and that.the   SSObAa
rnit'of that question,    "ArS the taxes daliAqueAt on the
property aatually    OWAOaby tha.taxpayor   notwithstanding    thi8
papilent," slrould be aAawarad in the na(jatlva.
            'i;a do not deem It necessary   that any ault ba fii9a
to aorraat  the eltustloA,    iO2 wa ballava that this prOVlalOn
oi the atqtuta    is by .foroa of Its own tarms aufflolant   pro-
tootion to the taxpayer;      Since In law the taxes have actually
bran peid by the taxpayer,     we ballava the 00mmi8810na~s' OOUrt
hoa the authority    to aorreat tha daliAc,uaAt roll8 to shor thi8
trot, but whether the aorraatlon      10 made or aot,,,thr State


 .


                                                                     .


                                                                                    j ~\
                                                                                    ’
                                                                    246




mnorsbla    Don. G’. Jaoktion       pamb

end aomtg oannot raoovar the taxoo sgnlnnt       thin taxreyar
nd e suit ticula be a more tutlle   gesture.     In other wor48
It IO o ?lCht Inherent IA the law Itself,      and not NJ a
aare dotenslva  right that thfn taxpayer would hat8 la thr .
muit t&it suit 8hOUl.dbe fllatl aealnrt      him.
            %%llBtif@ that      thi8 Will. 8llti8t8OtOrily8B8lV8r
your   qUd8tiOll8,we   SW8                                                /

                                                                          !.
                                                                          !


                                                                    ..


PIRSTASSISTANT.
Al’l’ORNXY
         C+;rmTHI&n             w
              -.i,
LPL1n~             .




                                      .